 



Exhibit 10.2
(W. C. M., LLC LOGO) [w27961w2796101.gif]
Wachovia Capital Markets, LLC
201 South College Street
Charlotte, NC 28288
Attention: Equity Derivatives
Telephone No.: 212 214 6100
Facsimile No.: 212 214 5913
To: First Potomac Realty Investment Limited Partnership
ATTN: Barry H. Bass
7600 Wisconsin Ave, 11th Floor
Bethesda, MD 20814
Telephone: 301-986-9200
Fax: 301-986-5554
Re: Call Option Transaction
     The purpose of this letter agreement is to confirm the terms and conditions
of the call option entered into between Wachovia Bank, National Association,
(“Wachovia"), acting through the agency of Wachovia Capital Markets, LLC (the
“Agent"), First Potomac Realty Investment Limited Partnership, a Delaware
limited partnership (“Counterparty") and First Potomac Realty Trust, a Maryland
real estate investment trust (“Parent") on the Trade Date specified below (the
“Transaction"). This letter agreement constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below. This Confirmation shall replace
any previous letter and serve as the final documentation for this Transaction.
     The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions"), as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”), are incorporated
into this Confirmation. In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation shall govern. Certain
defined terms used herein have the meanings assigned to them in the Indenture to
be dated December 11, 2006 between Counterparty, Parent, as guarantor, and Wells
Fargo Bank, National Association, as trustee (the “Indenture") relating to the
USD110,000,000 principal amount of 4.0% Exchangeable Senior Notes due 2011, (the
“Exchangeable Notes” and each USD 1,000 principal amount of Exchangeable Notes,
an “Exchangeable Note") issued by Counterparty pursuant to the Indenture and
guaranteed by Parent. In the event of any inconsistency between the terms
defined in the Offering Memorandum (as defined below), the Indenture and this
Confirmation, this Confirmation shall govern. If any relevant sections of the
Indenture are changed, added or renumbered following execution of this
Confirmation, the parties will amend this Confirmation in good faith to preserve
the economic intent of the parties.
     Each party is hereby advised, and each such party acknowledges, that the
other party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
1. This Confirmation evidences a complete and binding agreement between
Wachovia, Counterparty and Parent as to the terms of the Transaction to which
this Confirmation relates. This Confirmation shall supplement, form a part of,
and be subject to an agreement in the form of the 2002 ISDA Master Agreement
(the “Agreement") as if Wachovia and Counterparty had executed an agreement in
such form (but without any Schedule except for the election of (i) the laws of
the State of New York as the governing law and (ii) United States dollars as the
Termination Currency) on the Trade Date. In the event of any inconsistency
between provisions of that Agreement and this Confirmation, this Confirmation
will prevail for the purpose of the Transaction to which this Confirmation
relates. The parties hereby agree that no Transaction other than the Transaction
to which this Confirmation relates shall be governed by the Agreement.

 



--------------------------------------------------------------------------------



 



2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

          General Terms:    
 
       
 
  Trade Date:   December 5, 2006
 
       
 
  Option Style:   “Modified American”, as set forth under “Exercise and
Valuation” below
 
       
 
  Option Type:   Call
 
       
 
  Buyer:   Counterparty
 
       
 
  Seller:   Wachovia
 
       
 
  Shares:   The common stock of Parent, par value USD 0.001 per share (Exchange
symbol “FPO”)
 
       
 
  Number of Options:   110,000. For the avoidance of doubt, the Number of
Options shall be reduced by any Options exercised by Counterparty. In no event
will the Number of Options be less than zero.
 
       
 
  Option Entitlement:   As of any date, a number equal to the Exchange Rate as
of such date (as defined in the Indenture, but without regard to any adjustments
to the Exchange Rate pursuant to Section 4.06(c) or Section 4.01(g) of the
Indenture), for each Exchangeable Note.
 
       
 
  Strike Price:   $36.12
 
       
 
  Cap Price:   $42.14
 
       
 
  Premium:   $6,747,400
 
       
 
  Premium Payment Date:   December 11, 2006
 
       
 
  Exchange:   The New York Stock Exchange
 
       
 
  Related Exchange(s):   The principal exchange(s) for options contracts or
futures contracts, if any, with respect to the Shares
 
        Exercise and Valuation:    
 
       
 
  Exercise Period(s):   Notwithstanding the Equity Definitions, the Exercise
Period shall be, in respect of the Exercisable Options (as defined below), each
period commencing from, and including, the relevant Exchange Date (as defined
below) to, and including, the Valid Day immediately preceding the first day of
the relevant Settlement Averaging Period.

2



--------------------------------------------------------------------------------



 



         
 
  Exchange Date:   With respect to any exchange of Exchangeable Notes pursuant
to the terms of the Indenture, the date on which the Holder (as such term is
defined in the Indenture) of such Exchangeable Notes satisfies all of the
requirements for exchange thereof as set forth in Section 4.02 of the Indenture.
 
       
 
  Exercisable Options:   In respect of each Exercise Period, a number of Options
equal to the number of USD 1,000 principal amount of Exchangeable Notes
surrendered for exchange.
 
       
 
  Expiration Time:   The Valuation Time
 
       
 
  Expiration Date:   The earlier of (i) the maturity date of the Exchangeable
Notes, (ii) the first day on which none of such Exchangeable Notes remain
outstanding, whether by virtue of exchange, issuer repurchase or otherwise and
(iii) the occurrence of an Additional Termination Event hereunder in respect of
the termination of the Transaction in whole but not in part.
 
       
 
  Multiple Exercise:   Applicable, as described under Exercisable Options above.
 
       
 
  Automatic Exercise:   Applicable; and means that in respect of an Exercise
Period, a number of Options not previously exercised hereunder equal to the
Exercisable Options shall be deemed to be exercised on the Expiration Date for
such Exercisable Options; provided that such Options shall be deemed exercised
only to the extent that Counterparty has provided a Notice of Exercise to
Wachovia.
 
       
 
  Notice of Exercise:   Notwithstanding anything to the contrary in the Equity
Definitions, in order to exercise any Exercisable Options, Counterparty must
notify Wachovia (in writing or orally) at least two Valid Days prior to the
first day of the Settlement Averaging Period for the Exercisable Options being
exercised of (i) the number of such Options, (ii) the relevant Exchange Date,
(iii) the first day of the Settlement Averaging Period and (iv) the Settlement
Date. Counterparty will execute and deliver to Wachovia a written confirmation
confirming the substance of any oral notice within one Scheduled Trading Day of
that notice. Without limiting the obligation of Counterparty to provide such
written confirmation, failure by Counterparty to provide it will not affect the
validity of the oral notice.
 
       
 
  Valuation Time:   At the close of trading of the regular trading session on
the Exchange; provided that if the principal trading session is extended, the
Calculation Agent shall determine the Valuation Time in its reasonable
discretion.
 
        Settlement Terms:    
 
       
 
  Settlement Method:   Net Share Settlement
 
       
 
  Net Share Settlement:   Wachovia will deliver to Counterparty, on the
Settlement Date, a number of Shares equal to the Net Shares in respect of an
Option exercise. In no event will the Net Shares be less than zero.

3



--------------------------------------------------------------------------------



 



         
 
  Net Shares:   In respect of any Option exercised or deemed exercised, for each
Option a number of Shares equal to (i) the Option Entitlement multiplied by
(ii) the sum of the quotients, for each Valid Day during the Settlement
Averaging Period for such Option, of (A) (1) the amount by which the Cap Price
exceeds the Strike Price, if the Relevant Price on such Valid Day is equal to or
greater than the Cap Price; (2) the amount by which the Relevant Price exceeds
the Strike Price, if the Relevant Price on such Valid Day is equal to or greater
than the Strike Price but less than the Cap Price or (3) zero, if the Relevant
Price is less than the Strike Price; divided by (B) the Relevant Price on such
Valid Day, divided by (iii) the number of Valid Days in the Settlement Averaging
Period.
 
       
 
      Wachovia will deliver cash in lieu of any fractional Shares to be
delivered with respect to any Net Shares to be delivered hereunder valued at the
Relevant Price on the last Valid Day of the Settlement Averaging Period.
 
       
 
  Valid Day:   A day during which trading in securities generally occurs on the
Exchange or, if the Shares are not then listed on the Exchange, on the principal
other United States national or regional securities exchange on which the Shares
are then listed or, if the Shares are not then listed on a United States
national or regional securities exchange, in the principal other market on which
the Shares are then traded. A “Valid Day” only includes those days that have a
scheduled closing time of 4:00 p.m. (New York City time) or the then standard
closing time for regular trading on the relevant exchange or trading system.
 
       
 
  Relevant Price:   In respect of any Option exercised or deemed exercised and
for each of the twenty (20) consecutive Valid Days during the Settlement
Averaging Period for such Option, the closing sale price per Share (or, if no
closing sale price is reported, the average of the closing bid and ask prices
or, if more than one in either case, the average of the average closing bid and
the average closing ask prices) on such Valid Day as reported on the principal
U.S. national or regional securities exchange on which the Shares are listed or,
if the Shares are not listed on a U.S. national or regional securities exchange,
as reported on another established over the counter trading market in the United
States. The Relevant Price shall be determined without regard to after hours
trading or extended market making. In the absence of the foregoing, the
Calculation Agent shall determine the Relevant Price on such basis as it
considers appropriate.
 
       
 
  Settlement Averaging Period:   For any Exercisable Options relating to the
exchange of Exchangeable Notes, the twenty (20) consecutive Valid-Day period
commencing on the third Valid Day following the Exchange Date.
 
       
 
  Settlement Date:   For any Exercisable Options relating to the exchange of the
Exchangeable Notes, the settlement date for Shares to be delivered under such
Exchangeable Notes, under the terms of the Indenture.
 
       
 
  Other Applicable Provisions:   To the extent Wachovia is obligated to deliver
Shares hereunder,

4



--------------------------------------------------------------------------------



 



         
 
      the provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 of the
Equity Definitions will be applicable, except that all references in such
provisions to “Physically-Settled” shall be read as references to “Net Share
Settled”; and provided that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that
Parent is the issuer of the Shares. “Net Share Settled” in relation to any
Exercisable Options means that Wachovia is obligated to deliver Shares as
required by the terms hereof.
 
       
 
  Representation and Agreement:   Notwithstanding Section 9.11 of the Equity
Definitions, the parties acknowledge that any Shares delivered to Counterparty
shall be, upon delivery, subject to restrictions and limitations arising from
Counterparty’s status under applicable securities laws and Parent’s Articles of
Amendment and Restatement, as amended from time to time (the “Charter"). 3.
Additional Terms applicable to the Transaction:
 
           Adjustments applicable to the Transaction:    
 
       
 
  Potential Adjustment Events:   Notwithstanding Section 11.2 (e) of the Equity
Definitions, a “Potential Adjustment Event” means any occurrence of any event or
condition, as set forth in Section 4.06 of the Indenture that would result in an
adjustment to the Exchange Rate of the Exchangeable Notes; provided that in no
event shall there be any adjustment hereunder as a result of an adjustment to
the Exchange Rate pursuant to Section 4.06(c) or Section 4.01(g) of the
Indenture.
 
       
 
  Method of Adjustment:   Calculation Agent Adjustment; provided, however,
(i) upon any adjustment to the Exchange Rate of the Exchangeable Notes pursuant
to the Indenture (other than Section 4.06(c) or Section 4.01(g) of the
Indenture), the Calculation Agent shall make a corresponding adjustment to any
of the Strike Price, Number of Options and the Option Entitlement, and (ii) upon
any Potential Adjustment Event, the Calculation Agent may make any adjustment
consistent with the Calculation Agent Adjustment set forth in Section 11.2(c) of
the Equity Definitions to the Cap Price or any other variable relevant to the
exercise, settlement or payment for the Transaction; provided further that any
adjustment to the Cap Price shall, in no event, result in the Cap Price being
less than the Strike Price.
 
        Extraordinary Events applicable to the Transaction:
 
       
 
  Merger Events:   Notwithstanding Section 12.1(b) of the Equity Definitions, a
“Merger Event” means the occurrence of any event or condition set forth in
Section 3.01 of the Indenture.
 
       
 
  Consequence of Merger Events:   Modified Calculation Agent Adjustment;
provided, however, upon the occurrence of a Merger Event:

5



--------------------------------------------------------------------------------



 



         
 
      (i) the Calculation Agent shall make a corresponding adjustment in respect
of any adjustment under the Indenture to any one or more of the nature of the
Shares, Strike Price, Number of Options and the Option Entitlement. Such
adjustment shall be made without regard to any adjustment to the Exchange Rate
for the issuance of additional shares as set forth in Section 4.06(c) or
Section 4.01(g) of the Indenture; and
 
       
 
      (ii) the Calculation Agent may make any adjustment consistent with the
Modified Calculation Agent Adjustment set forth in Section 12.2(e) of the Equity
Definitions to the Cap Price or any other variable relevant to the exercise,
settlement or payment for the Transaction provided that any adjustment to the
Cap Price shall, in no event, result in the Cap Price being less than the Strike
Price.
 
       
 
  Tender Offer:   Applicable
 
       
 
  Consequences of Tender Offers:   Modified Calculation Agent Adjustment;
provided, however:
 
       
 
      (i) the Calculation Agent shall make a corresponding adjustment in respect
of any adjustment under the Indenture to any one or more of the nature of the
Shares, Strike Price, Number of Options and the Option Entitlement. Such
adjustment shall be made without regard to any adjustment to the Exchange Rate
for the issuance of additional shares as set forth in Section 4.06(c) or
Section 4.01(g) of the Indenture; and
 
       
 
      (ii) the Calculation Agent may make any adjustment consistent with the
Modified Calculation Agent Adjustment set forth in Section 12.3(d) of the Equity
Definitions to the Cap Price or any other variable relevant to the exercise,
settlement or payment for the Transaction provided that any adjustment to the
Cap Price shall, in no event, result in the Cap Price being less than the Strike
Price.
 
       
 
  Nationalization, Insolvency
or Delisting:   Cancellation and Payment (Calculation Agent Determination);
provided that in addition to the provisions of Section 12.6(a)(iii) of the
Equity Definitions, it will also constitute a Delisting if the Exchange is
located in the United States and the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, the American Stock
Exchange or the NASDAQ National Market System (or their respective successors);
if the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange and a Delisting shall be deemed not to have
occurred.
 
       
 
  Additional Disruption Events:    
 
       
 
       (a) Change in Law:   Applicable
 
       
 
       (b) Failure to Deliver:   Applicable
 
       
 
       (c) Insolvency Filing:   Applicable
 
       
 
       (d) Hedging Disruption:   Applicable

6



--------------------------------------------------------------------------------



 



         
 
       (e) Increased Cost of Hedging:   Not Applicable
 
       
 
       (f) Loss of Stock Borrow:   Not Applicable
 
       
 
       (g) Increased Cost of Stock Borrow:     Not Applicable
 
       
 
  Hedging Party:   Wachovia
 
       
 
  Determining Party:   Wachovia
 
       
 
  Non-Reliance:   Applicable
 
       
 
  Agreements and Acknowledgments    
 
  Regarding Hedging Activities:   Applicable
 
       
 
  Additional Acknowledgments:   Applicable

4. Calculation Agent: Wachovia
5. Account Details:

  (a)   Account for payments to Counterparty:

BANK:
UNITED BANK
7250 WISCONSIN AVENUE
BETHESDA, MARYLAND 20814
BENEFICIARY:
FIRST POTOMAC REALTY INVESTMENT, LP
MONEY MARKET ACCOUNT
ACCOUNT NUMBER: 0500006549
ABA NUMBER: 056004445
REFERENCE: Re: Capped Call
Account for delivery of Shares to Counterparty:
American Stock Transfer & Trust Company
6201 15th Avenue
Brooklyn, NY 11219
Contact: Marianella Patterson
(718) 921-8360

  (b)   Account for payments to Wachovia:

ABA: 053-000-219
Wachovia Bank, National Association
Charlotte, NC
Account: 04659360009768
Attn: Equity Derivatives
Account for delivery of Shares from Wachovia:
DTC Number: 2072
Agent ID: 52196
Institution ID: 52196

7



--------------------------------------------------------------------------------



 



6. Offices:
The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.
The Office of Wachovia for the Transaction is: New York
Wachovia Bank, National Association
375 Park Avenue
New York, NY 10152
7. Notices: For purposes of this Confirmation:

  (a)   Address for notices or communications to Counterparty and Parent:

First Potomac Realty Investment Limited Partnership
ATTN: Barry H. Bass
7600 Wisconsin Ave, 11th Floor
Bethesda, MD 20814
Telephone: 301-986-9200
Fax: 301-986-5554

  (b)   Address for notices or communications to Wachovia:

Wachovia Bank, National Association
375 Park Avenue
New York, NY 10152
Attention: Head of Documentation,
Telephone No.: 212-214-6100
Facsimile No.: 212-214-5913
8. Representations and Warranties of Counterparty and Parent
The representations and warranties of Counterparty and Parent set forth in
Section 2 of the Purchase Agreement (the “Purchase Agreement”) dated as of
December 5, 2006 among Counterparty, Parent and Wachovia Capital Markets, LLC,
as representative of the Initial Purchasers named therein, are true and correct
and are hereby deemed to be repeated to Wachovia as if set forth herein. Each of
Counterparty and Parent hereby further represents and warrants to and for the
benefit of, and agrees with, Wachovia as of the date hereof that:

  (a)   Each of Parent and Counterparty has all necessary corporate power and
authority to execute, deliver and perform its obligations in respect of this
Transaction; such execution, delivery and performance have been duly authorized
by all necessary corporate action on Counterparty’s and Parent’s part; and this
Confirmation has been duly and validly executed and delivered by each of Parent
and Counterparty and constitutes its valid and binding obligation, enforceable
against Counterparty or Parent in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.

8



--------------------------------------------------------------------------------



 



  (b)   Neither the execution and delivery of this Confirmation nor the
incurrence or performance of obligations of Counterparty or Parent hereunder
will conflict with or result in a breach of the certificate of incorporation or
by-laws (or any equivalent documents) of Counterparty or Parent, any applicable
law or regulation, or any order, writ, injunction or decree of any court or
governmental authority or agency, or any agreement or instrument to which
Counterparty, Parent or any of its subsidiaries is a party or by which
Counterparty, Parent or any of its subsidiaries is bound or to which
Counterparty, Parent or any of its subsidiaries is subject, or constitute a
default under, or result in the creation of any lien under, any such agreement
or instrument, or breach or constitute a default under any agreements and
contracts of Counterparty and the significant subsidiaries filed as exhibits to
Counterparty’s Annual Report on Form 10-K for the year ended December 31, 2005,
incorporated by reference in the Offering Memorandum dated December 5, 2006 (the
“Offering Memorandum”) relating to the Exchangeable Notes, except for liens the
imposition of which would not have a material adverse effect on the ability of
the Counterparty or Parent, as applicable, to perform then-respective
obligations under this Transaction.     (c)   No consent, approval,
authorization, or order of, or filing with, any governmental agency or body or
any court is required in connection with the execution, delivery or performance
by Counterparty or Parent of this Confirmation, except such as have been
obtained or made and such as may be required under the Securities Act of 1933,
as amended (the “Securities Act”) or state securities laws.     (d)  
Counterparty is an “eligible contract participant” (as such term is defined in
Section 1a(12) of the Commodity Exchange Act, as amended (the “CEA”) because one
or more of the following is true:         It is a corporation, partnership,
proprietorship, organization, trust or other entity and:

  (A)   Counterparty has total assets in excess of $10,000,000;     (B)   the
obligations of Counterparty hereunder are guaranteed, or otherwise supported by
a letter of credit or keep well, support or other agreement, by an entity of the
type described in Section la(12)(A)(i) through (iv), la(12)(A)(v)(I),
la(12)(A)(vii) or la(12)(C) of the CEA; or     (C)   Counterparty has a net
worth in excess of $1,000,000 and has entered into this Agreement in connection
with the conduct of Counterparty’s business or to manage the risk associated
with an asset or liability owned or incurred or reasonably likely to be owned or
incurred by Counterparty in the conduct of Counterparty’s business.

  (e)   Each of it and its affiliates is not, on the date hereof, in possession
of any material non- public information with respect to Counterparty, Parent or
the Shares.     (f)   Parent hereby acknowledges and agrees that ownership
positions held by Wachovia or any of its affiliates solely in its capacity as a
nominee or fiduciary do not constitute beneficial ownership (as such term is
referred to in the Charter) by Wachovia.     (g)   On the Trade Date, all
reports and other documents filed by Parent with the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) when considered as a whole (with the more recent such reports
and documents deemed to amend inconsistent statements contained in any earlier
such reports and documents), do not contain any untrue statement of a material
fact or any omission of a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances in
which they were made, not misleading.     (h)   On the Trade Date, the Shares or
securities that are convertible into, or exchangeable or exercisable for Shares,
are not, and shall not be, subject to a “restricted period,” as such term is
defined in Regulation M under the Exchange Act (“Regulation M”).

9



--------------------------------------------------------------------------------



 



  (i)   On each day from the Trade Date to and including December 12, 2006,
neither Counterparty nor Parent nor any “affiliate” or “affiliated purchaser”
(each as defined in Rule 10b-18 of the Exchange Act (“Rule 10b-18”)) shall
directly or indirectly (including, without limitation, by means of any
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or commence any tender
offer relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share) or
any security convertible into or exchangeable or exercisable for Shares, except
through Wachovia.     (j)   Without limiting the generality of Section 13.1 of
the Equity Definitions, Counterparty and Parent acknowledge that Wachovia is not
making any representations or warranties with respect to the treatment of the
Transaction under FASB Statements 149 or 150, EITF Issue No. 00-19 (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.    
(k)   Neither Counterparty nor Parent is, and after giving effect to the
transactions contemplated hereby will be, an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.     (l)   On the
Trade Date (A) the assets of Counterparty and Parent at their fair valuation
exceed the liabilities of Counterparty, including contingent liabilities, (B)
the capital of Counterparty is adequate to conduct the business of Counterparty
and (C) Counterparty has the ability to pay its debts and obligations as such
debts mature and does not intend to, or does not believe that it will, incur
debt beyond its ability to pay as such debts mature.     (m)   Each of Wachovia,
Counterparty and Parent acknowledges that the offer and sale of the Transaction
to it is intended to be exempt from registration under the Securities Act, by
virtue of Section 4(2) thereof. Accordingly, Counterparty and Wachovia represent
and warrant to each other that (i) it has the financial ability to bear the
economic risk of its investment in the Transaction and is able to bear a total
loss of its investment and its investments in and liabilities in respect of the
Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws, and (v) its financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.

9. Other Provisions:

  (a)   Opinions. Each of Counterparty and Parent shall deliver to Wachovia an
opinion of counsel, dated as of the Trade Date, with respect to the matters set
forth in Sections 8(a) through (c) of this Confirmation.     (b)   Amendment. If
the Initial Purchasers party to the Purchase Agreement exercise their right to
purchase additional Exchangeable Notes as set forth therein, then, at the
discretion of Counterparty, Wachovia, Counterparty and Parent will either enter
into a new confirmation or amend this Confirmation to provide for such increase
in Exchangeable Notes (but on pricing terms acceptable to Wachovia and
Counterparty) (such additional confirmation or amendment to this Confirmation to
provide for the payment by Counterparty to Wachovia of the additional premium
related thereto).

10



--------------------------------------------------------------------------------



 



  (c)   Repurchase Notices. Counterparty shall give Wachovia a written notice (a
“Repurchase Notice”) at least ten Exchange Business Days prior to effecting any
repurchase of Shares if, after giving effect to such repurchase, the quotient of
(x) the product of (a) the Number of Options and (b) the Option Entitlement
divided by (y) the number of Parent’s outstanding Shares (such quotient
expressed as a percentage, the “Option Equity Percentage") would be greater than
8%. Such Repurchase Notice shall set forth the number of Shares to be
outstanding after giving effect to the relevant Share repurchase. In connection
with the delivery of any Repurchase Notice to Wachovia, (x) Parent shall,
concurrently with or prior to such delivery, publicly announce and disclose the
relevant repurchase or (y) Parent shall, concurrently with such delivery,
represent and warrant that the information set forth in such Repurchase Notice
does not constitute material non-public information with respect to Parent.
Counterparty and Parent jointly and severally agree to indemnify and hold
harmless Wachovia and its affiliates and their respective officers, directors,
employees, affiliates, advisors, agents and controlling persons (each, an
“Section 9(c) Indemnified Person”) from and against any and all losses
(including losses relating to Wachovia’s hedging activities as a consequence of
becoming, or of the risk of becoming, a Section 16 “insider”, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with respect to this
Transaction), claims, damages, judgments, liabilities and expenses (including
reasonable attorney’s fees), joint or several, which a Section 9(c) Indemnified
Person may become subject to, as a result of Parent’s failure to provide
Wachovia with a Repurchase Notice on the day and in the manner specified in this
Section 9(c), and to reimburse, within 30 days, upon written request, each of
such Section 9(c) Indemnified Persons for any reasonable legal or other expenses
incurred in connection with investigating, preparing for, providing testimony or
other evidence in connection with or defending any of the foregoing. If any
suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against the Section
9(c) Indemnified Person as a result of Parent’s failure to provide Wachovia with
a Repurchase Notice in accordance with this Section 9(c), such Section 9(c)
Indemnified Person shall promptly notify Counterparty and Parent, in writing,
and Counterparty or Parent, upon request of the Section 9(c) Indemnified Person,
shall retain counsel reasonably satisfactory to the Section 9(c) Indemnified
Person to represent the Section 9(c) Indemnified Person and any others
Counterparty or Parent, as applicable, may designate in such proceeding and
shall pay the fees and expenses of such counsel related to such proceeding.
Neither Counterparty nor Parent shall be liable for any settlement of any
proceeding contemplated by this Section 9(c) that is effected without such
party’s written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, Counterparty and Parent jointly and severally agree
to indemnify any Section 9(c) Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Neither Counterparty nor
Parent shall, without the prior written consent of the Section 9(c) Indemnified
Person, effect any settlement of any pending or threatened proceeding
contemplated by this Section 9(c) that is in respect of which any Section 9(c)
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Section 9(c) Indemnified Person, unless such settlement
includes an unconditional release of such Section 9(c) Indemnified Person from
all liability on claims that are the subject matter of such proceeding on terms
reasonably satisfactory to such Section 9(c) Indemnified Person. If the
indemnification provided for in this Section 9(c) is unavailable to a Section
9(c) Indemnified Person or insufficient in respect of any losses, claims,
damages or liabilities referred to therein, then Counterparty or Parent under
such paragraph, in lieu of indemnifying such Section 9(c) Indemnified Person
there under, shall contribute to the amount paid or payable by such Section 9(c)
Indemnified Person as a result of such losses, claims, damages or liabilities.
The remedies provided for in this Section 9(c) are not exclusive and shall not
limit any rights or remedies which may otherwise be available to any Indemnified
Party at law or in equity. The indemnity and contribution agreements contained
in this Section 9(c) shall remain operative and in full force and effect
regardless of the termination of this Transaction.

11



--------------------------------------------------------------------------------



 



(d)   Exchange Rate Adjustments. Parent shall provide to Wachovia a written
notice, or shall cause Counterparty to provide to Wachovia a written notice
(such notice, an “Exchange Rate Adjustment Notice”), at least ten Exchange
Business Days prior to consummating or otherwise executing or engaging in any
transaction or event (an “Exchange Rate Adjustment Event”) that would lead to an
increase in the Exchange Rate (as such term is defined in the Indenture), which
Exchange Rate Adjustment Notice shall set forth the new, adjusted Exchange Rate
after giving effect to such Exchange Rate Adjustment Event (the “New Exchange
Rate”); provided that no such Exchange Rate Adjustment Notice needs to be
provided unless, after giving effect to such Exchange Rate Adjustment Event, the
Option Equity Percentage would be greater than 8%. In connection with the
delivery of any Exchange Rate Adjustment Notice to Wachovia, (x) Parent shall,
concurrently with or prior to such delivery, publicly announce and disclose the
Exchange Rate Adjustment Event or (y) Parent shall, concurrently with such
delivery, represent and warrant that the information set forth in such Exchange
Rate Adjustment Notice does not constitute material non-public information with
respect to Parent.   (e)   Regulation M. Neither Counterparty nor Parent is on
the date hereof engaged in a distribution, as such term is used in Regulation M
under the Exchange Act, of any securities of Counterparty or Parent, as
applicable, other than (i) a distribution meeting the requirements of the
exception set forth in Rules 101(b)(10) and 102(b)(7) of Regulation M and
(ii) the distribution of the Exchangeable Notes. Neither Counterparty nor Parent
shall, until the second Exchange Business Day immediately following the Trade
Date, engage in any such distribution.   (f)   No Manipulation. Neither
Counterparty nor Parent is entering into this Transaction to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for the Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for the
Shares) or otherwise in violation of the Exchange Act.   (g)   Number of
Repurchased Shares. Each of Counterparty and Parent represents that it could
have purchased Shares, in an amount equal to the product of the Number of
Options and the Option Entitlement, on the Exchange or otherwise, in compliance
with applicable law, its organizational documents and any orders, decrees and
contractual agreements binding upon Counterparty or Parent, on the Trade Date.  
(h)   Board Authorization. Each of this Transaction and the issuance of the
Exchangeable Notes was approved by its board of directors, solely for the
purposes stated in such board resolution and, prior to any exercise of Options
hereunder, Counterparty’s and Parent’s board of directors will have duly
authorized any repurchase of Shares pursuant to this Transaction. Each of
Counterparty and Parent further represents that there is no internal policy,
whether written or oral, of Counterparty or Parent that would prohibit
Counterparty or Parent from entering into any aspect of this Transaction,
including, but not limited to, the purchases of Shares to be made pursuant
hereto.   (i)   Transfer or Assignment. Neither party may transfer any of its
rights or obligations under this Transaction without the prior written consent
of the non-transferring party; provided that if, as determined at Wachovia’s
sole discretion, (i) its “beneficial ownership” (within the meaning of
Section 13 of the Exchange Act and rules promulgated there under) exceeds 8% of
Counterparty’s outstanding Shares, (ii) the Option Equity Percentage exceeds 8%
or (iii) Wachovia Corporation (“Bank”) beneficial ownership (as such term is
referred to in the Charter) of Stock (as such term is defined in the Charter)
exceeds 8%, Wachovia may transfer or assign without any prior consent by
Counterparty a number of Options sufficient to reduce (i) such “beneficial
ownership” (within the meaning of Section 13 of the Exchange Act and rules
promulgated there under) to 7.5%, (ii) the Option Equity Percentage to 7.5% or
less or (iii) the Bank’s beneficial ownership (as such term is referred to in
the Charter) of Stock (as such term is defined in the Charter) to 8% or less, as
applicable, to any third party with a rating for its long term, unsecured and
unsubordinated indebtedness of A- or better by Standard and Poor’s Rating Group,
Inc. or its successor (“S&P”), or A3 or better by Moody’s Investor Service, Inc.
(“Moody’s”) or, if either S&P or Moody’s ceases to rate such debt, at least an
equivalent rating or better by a substitute agency rating mutually agreed by
Counterparty and Wachovia.

12



--------------------------------------------------------------------------------



 



    If after Wachovia’s commercially reasonable efforts, Wachovia is unable to
effect such a transfer or assignment, including but not limited to upon or
following receipt of a Repurchase Notice or an Exchange Rate Adjustment Notice,
on pricing terms reasonably acceptable to Wachovia and within a time period
reasonably acceptable to Wachovia of a sufficient number of Options to reduce
(i) Wachovia’s “beneficial ownership” (within the meaning of Section 13 of the
Exchange Act and rules promulgated there under) to 7.5% of Counterparty’s
outstanding Shares or less, (ii) the Option Equity Percentage to 7.5% or less or
(iii) Bank’s beneficial ownership (as such term is referred to in the Charter)
of Stock (as such term is defined in the Charter) to 8% or less, Wachovia may
designate any Exchange Business Day as an Early Termination Date with respect to
a portion of this Transaction, such that (i) its “beneficial ownership” (within
the meaning of Section 13 of the Exchange Act and rules promulgated there under)
following such partial termination will be equal to or less than 7.5%, (ii) the
Option Equity Percentage following such partial termination will be equal to or
less than 7.5% or (iii) Bank’s beneficial ownership (as such term is referred to
in the Charter) of Stock (as such term is defined in the Charter) following such
partial termination will be equal to or less than 8%. Solely for purposes of
this Section 9(i), following receipt of any Repurchase Notice or Exchange Rate
Adjustment Notice, (i) Wachovia’s “beneficial ownership” (within the meaning of
Section 13 of the Exchange Act and rules promulgated there under) with respect
to Shares, (ii) the Options Equity Percentage and (iii) Bank’s beneficial
ownership (as such term is referred to in the Charter) with respect to the Stock
(as such term is defined in the Charter), as the case may be, shall incorporate
the deemed effect of the relevant Share Repurchase (in the case of a Repurchase
Notice) or New Exchange Rate (in the case of an Exchange Rate Adjustment
Notice). In the event that Wachovia so designates an Early Termination Date with
respect to a portion of this Transaction, a payment shall be made pursuant to
Section 6 of the Agreement as if (i) an Early Termination Date had been
designated in respect of a Transaction having terms identical to this
Transaction and a Number of Options equal to the relevant terminated portion,
(ii) Counterparty shall be the sole Affected Party with respect to such partial
termination and (iii) such Transaction shall be the only Terminated Transaction
(and, for the avoidance of doubt, the provisions of Section 9(q) shall apply to
any amount that is payable by Wachovia to Counterparty pursuant to this
sentence). Notwithstanding any other provision in this Confirmation to the
contrary requiring or allowing Wachovia to purchase, sell, receive or deliver
any shares or other securities to or from Counterparty, Wachovia may designate
any of its affiliates to purchase, sell, receive or deliver such shares or other
securities and otherwise to perform Wachovia’s obligations in respect of this
Transaction and any such designee may assume such obligations. Wachovia shall be
discharged of its obligations to Counterparty to the extent of any such
performance.   (j)   Staggered Settlement. Wachovia may, by notice to
Counterparty on or prior to any Settlement Date (a “Nominal Settlement Date”),
elect to deliver the Shares on two or more dates (each, a “Staggered Settlement
Date”) as follows:

  (a)   in such notice, Wachovia will specify to Counterparty the related
Staggered Settlement Dates (the first of which will be such Nominal Settlement
Date and the last of which will be no later than the tenth (10th) Exchange
Business Day following such Nominal Settlement Date) and the number of Shares
that it will deliver on each Staggered Settlement Date on a payment versus
delivery basis;     (b)   the aggregate number of Shares that Wachovia will
deliver to Counterparty hereunder on all such Staggered Settlement Dates will
equal the number of Shares that Wachovia would otherwise be required to deliver
on such Nominal Settlement Date; and     (c)   if the Net Share Settlement terms
set forth above were to apply on the Nominal Settlement Date, then the Net Share
Settlement terms will apply on each Staggered Settlement Date, except that the
Net Shares will be allocated among such Staggered Settlement Dates as specified
by Wachovia in the notice referred to in clause (a) above.

(k)   Damages. Neither party shall be liable under Section 9.12 of the Equity
Definitions for special, indirect or consequential damages, even if informed of
the possibility thereof.

13



--------------------------------------------------------------------------------



 



(l)   Early Unwind. In the event the sale of Exchangeable Notes is not
consummated with the initial purchasers for any reason or Counterparty fails to
deliver to Wachovia opinions of counsel to Counterparty as required pursuant to
Section 9(a) by the close of business in New York on December 8, 2006 (or such
later date as agreed upon by the parties) (December 8, 2006 or such later date
as agreed upon being the “Early Unwind Date”), this Transaction shall
automatically terminate (the “Early Unwind”), on the Early Unwind Date and
(i) the Transaction and all of the respective rights and obligations of Wachovia
and Counterparty under the Transaction shall be cancelled and terminated and
(ii) Wachovia shall be released and discharged by Counterparty from and
Counterparty agrees not to make any claim against Wachovia with respect to any
obligations or liabilities of Wachovia arising out of and to be performed in
connection with the Transaction either prior to or after the Early Unwind Date;
provided that Counterparty shall purchase from Wachovia on the Early Unwind Date
all Shares purchased by Wachovia or one or more of its affiliates and reimburse
Wachovia for any costs or expenses (including market losses) relating to the
unwinding of its hedging activities in connection with the Transaction
(including any loss or cost incurred as a result of its terminating,
liquidating, obtaining or reestablishing any hedge or related trading position).
The amount of any such reimbursement shall be determined by Wachovia in its sole
good faith discretion. Wachovia shall notify Counterparty of such amount and
Counterparty shall pay such amount in immediately available funds on the Early
Unwind Date. Each of Wachovia and Counterparty represents and acknowledges to
the other that, subject to the proviso included in this paragraph, upon an Early
Unwind, all obligations with respect to the Transaction shall be deemed fully
and finally discharged.   (m)   Terms relating to the Agent:       (i) The Agent
is registered as a broker-dealer with the U.S. Securities and Exchange
Commission and the National Association of Securities Dealers, is acting
hereunder for and on behalf of Wachovia solely in its capacity as agent for
Wachovia pursuant to instructions from Wachovia, and is not and will not be
acting as the Counterparty’s agent, broker, advisor or fiduciary in any respect
under or in connection with this Transaction.       (ii) In addition to acting
as Wachovia’s agent in executing this Transaction, the Agent is authorized from
time to time to give written payment and/or delivery instructions to the
Counterparty directing it to make its payments and/or deliveries under this
Transaction to an account of the Agent for remittance to Wachovia (or its
designee), and for that purpose any such payment or delivery by the Counterparty
to the Agent shall be treated as a payment or delivery to Wachovia.      
(iii) Except as otherwise provided herein, any and all notices, demands, or
communications of any kind transmitted in writing by either Wachovia or the
Counterparty under or in connection with this Transaction will be transmitted
exclusively by such party to the other party through the Agent at the following
address:

Wachovia Capital Markets, LLC
201 South College Street, 6th Floor
Charlotte, NC 28288-0601
Facsimile No.: (704) 383-8425
Telephone No.: (704) 715-8086
Attention: Equity Derivatives

    (iv) The Agent shall have no responsibility or liability to Wachovia or the
Counterparty for or arising from (i) any failure by either Wachovia or the
Counterparty to perform any of their respective obligations under or in
connection with this Transaction, (ii) the collection or enforcement of any such
obligations, or (iii) the exercise of any of the rights and remedies of either
Wachovia or the Counterparty under or in connection with this Transaction. Each
of Wachovia and the Counterparty agrees to proceed solely against the other to
collect or enforce any such obligations, and the Agent shall have no liability
in respect of this Transaction except for its gross negligence or willful
misconduct in performing its duties as the agent of Wachovia.

14



--------------------------------------------------------------------------------



 



    (v) Upon written request, the Agent will furnish to Wachovia and the
Counterparty the date and time of the execution of this Transaction and a
statement as to the source and amount of any remuneration received or to be
received by the Agent in connection with this Transaction.   (n)   Dividends. If
at any time during the period from and including the Trade Date to but excluding
the Expiration Date, an ex-dividend date for a cash dividend occurs with respect
to the Shares (an “Ex-Dividend Date”), and that dividend is less than the
Regular Dividend on a per Share basis then the Calculation Agent will adjust the
Cap Price to preserve the fair value of the Options to Wachovia after taking
into account such dividend. “Regular Dividend” shall mean USD0.31 per Share per
quarter. “Extraordinary Dividend” shall mean any dividend that is greater than
the Regular Dividend on a per share basis.   (o)   Additional Provisions.      
(i) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefore, and (2) deleting the words “; and” at the end
of subsection (ii) thereof and inserting the following words therefore “ or
(C) at Wachovia’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”       (ii) Notwithstanding anything to the contrary in this
Confirmation, upon the occurrence of one of the following events, with respect
to this Transaction, (1) Wachovia shall have the right to designate such event
an Additional Termination Event and designate an Early Termination Date pursuant
to Section 6(b) of the Agreement or, in the case of a Repayment Event (as
defined below), designate an Early Termination Date pursuant to Section 6(b) of
the Agreement to the extent of any such Exchangeable Notes and/or any principal
amount thereof so repurchased, delivered, repaid or exchanged, as the case may
be, (2) Counterparty shall be deemed the sole Affected Party and the Transaction
shall be deemed the sole Affected Transaction and (3) notwithstanding anything
to the contrary herein, no payments shall be required hereunder in connection
with the event(s) set forth in clauses (A), (B), (C) or (D) below:

(A) Any “person” or “group” (as such terms are used for purposes of Sections
13(d) and 14(d) of the Exchange Act, whether or not applicable), other than
Parent Counterparty, or any majority-owned subsidiary of Parent or Counterparty
or any employee benefit plan of Parent, Counterparty or such subsidiary, is or
becomes the “beneficial owner,” directly or indirectly, of more than 50% of the
total voting power in the aggregate of all classes of capital stock of Parent
then outstanding entitled to vote generally in elections of directors.
(B) There has been an event of default with respect to Counterparty or Parent
under the terms of the Exchangeable Notes as set forth in Section 7.01 of the
Indenture.
(C)(I) Any Exchangeable Notes are repurchased (whether in connection with or as
a result of a change of control, howsoever defined, or for any other reason) by
Counterparty or any of its subsidiaries, (II) any Exchangeable Notes are
delivered to Counterparty in exchange for delivery of any property or assets of
Counterparty or any of its subsidiaries (howsoever described), (III) any
principal of any of the Exchangeable Notes is repaid prior to the final maturity
date of the Exchangeable Notes (whether following acceleration of the
Exchangeable Notes or otherwise), or (IV) any Exchangeable Notes are exchanged
by or for the benefit of the holders thereof for any other securities of
Counterparty or any of its affiliates (or any other property, or any combination
thereof) pursuant to any exchange offer or similar transaction (each of the
events set forth in sub-clauses (I), (II), (III) and (IV) above, the “Repayment
Event”); provided that, in the case of sub-clause (II) and sub-clause
(IV) above, conversions of the Exchangeable Notes pursuant to the terms of the
Indenture as in effect on the date hereof shall not constitute Repayment Events.

15



--------------------------------------------------------------------------------



 



(D) Counterparty amends, modifies, supplements or waives any term of the
Indenture or the Exchangeable Notes governing the principal amount, coupon,
maturity, repurchase obligation of Counterparty, redemption right of
Counterparty, any term relating to exchange of the Exchangeable Notes (including
changes to the exchange price, exchange settlement dates or exchange
conditions), or any term that would require consent of the holders of not less
than 100% of the principal amount of the Exchangeable Notes to amend, in each
case without the prior consent of Wachovia, such consent not to be unreasonably
withheld. For purposes of the above provisions “person” includes any syndicate
or group that would be deemed to be a “person” under Section 13(d)(3) of the
Exchange Act.

(p)   Setoff. In addition to and without limiting any rights of set-off that a
party hereto may have as a matter of law, pursuant to contract or otherwise,
upon the occurrence of an Early Termination Date, Wachovia (and only Wachovia)
shall have the right to set off any obligation that it may have to Counterparty
under this Confirmation, including without limitation any obligation to make any
payment of cash or delivery of Shares to Counterparty, against any obligation
Counterparty, Parent or any of its subsidiaries may have to Wachovia under any
other agreement between Wachovia and Counterparty, Parent or any of its
subsidiaries relating to Shares (each such contract or agreement, a “Separate
Agreement”), including without limitation any obligation to make a payment of
cash or a delivery of Shares or any other property or securities. For this
purpose, Wachovia shall be entitled to convert any obligation (or the relevant
portion of such obligation) denominated in one currency into another currency at
the rate of exchange at which it would be able to purchase the relevant amount
of such currency, and to convert any obligation to deliver any non-cash property
into an obligation to deliver cash in an amount calculated by reference to the
market value of such property as of the Early Termination Date, as determined by
the Calculation Agent in its sole discretion; provided that in the case of a
set-off of any obligation to release or deliver assets against any right to
receive fungible assets, such obligation and right shall be set off in kind and;
provided further that in determining the value of any obligation to deliver
Shares, the value at any time of such obligation shall be determined by
reference to the market value of the Shares at such time, as determined in good
faith by the Calculation Agent. If an obligation is unascertained at the time of
any such set-off, the Calculation Agent may in good faith estimate the amount or
value of such obligation, in which case set-off will be effected in respect of
that estimate, and the relevant party shall account to the other party at the
time such obligation or right is ascertained.

(q)   Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If in respect of this Transaction, an amount is payable by
Wachovia to Counterparty (i) pursuant to Section 12.7 of the Equity Definitions
or (ii) pursuant to Section 6(d)(ii) of the Agreement (a “Payment Obligation”),
Counterparty may request Wachovia to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) (except that Counterparty shall
not make such an election in the event of a Nationalization or Insolvency or a
Merger Event, in each case, in which the consideration to be paid to holders of
Shares consists solely of cash, or an Event of Default in which Counterparty is
the Defaulting Party or a Termination Event in which Counterparty is the
Affected Party, other than an Event of Default of the type described in
Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a Termination
Event of the type described in Section 5(b)(i), (ii), (iii), (iv), (v) or
(vi) of the Agreement in each case that resulted from an event or events outside
Counterparty’s control) and shall give irrevocable telephonic notice to
Wachovia, confirmed in writing within one Currency Business Day, no later than
12:00 p.m. New York local time on the Merger Date, the date of the occurrence of
the Nationalization or Insolvency or the Early Termination Date, as applicable.
In calculating any amounts under Section 6(e) of the Agreement, notwithstanding
anything to the contrary in the Agreement, (1) separate amounts shall be
calculated as set forth in Section 6(e) with respect to (i) this Transaction and
(ii) all other Transactions, and (2) such separate amounts shall be payable
pursuant to Section 6(d)(ii) of the Agreement.

16



--------------------------------------------------------------------------------



 



     
Share Termination Alternative:
  Applicable and means that Wachovia shall deliver to Counterparty the Share
Termination Delivery Property on the date when the Payment Obligation would
otherwise be due pursuant to Section 12.7 of the Equity Definitions or
Section 6(d)(ii) and 6(e) of the Agreement, as applicable (the “Share
Termination Payment Date”), in satisfaction of the Payment Obligation in the
manner reasonably requested by Counterparty free of payment.
 
   
Share Termination Delivery Property:
  A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.
 
   
Share Termination Unit Price:
  The value to Wachovia of property contained in one Share Termination Delivery
Unit on the date such Share Termination Delivery Units are to be delivered as
Share Termination Delivery Property, as determined by the Calculation Agent in
its discretion by commercially reasonable means and notified by the Calculation
Agent to Wachovia at the time of notification of the Payment Obligation.
 
   
Share Termination Delivery Unit:
  One Share or, if a Merger Event has occurred and a corresponding adjustment to
this Transaction has been made, a unit consisting of the number or amount of
each type of property received by a holder of one Share (without consideration
of any requirement to pay cash or other consideration in lieu of fractional
amounts of any securities) in such Merger Event, as determined by the
Calculation Agent.
 
   
Other applicable provisions:
  If this Transaction is to be Share Termination Settled, the provisions of
Sections 9.9, 9.11, 9.12 and 10.5 (as modified above) of the Equity Definitions
will be applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to this Transaction
means that Share Termination Settlement is applicable to this Transaction.

(r)   Limit on Beneficial Ownership. Notwithstanding anything to the contrary in
the Agreement or this Confirmation, in no event shall Wachovia be entitled to
receive, or be deemed to receive, any Shares to the extent (but only to the
extent) that receipt of such Shares by Wachovia would result in Wachovia’s
“beneficial ownership” (within the meaning of Section 16 of the Exchange Act and
the rules promulgated thereunder) being equal to or greater than 8% or more of
the outstanding Shares. Any purported delivery hereunder shall be void and have
no effect to the extent (but only to the extent) that such delivery would result
in Wachovia directly or indirectly so beneficially owning in excess of 8% of the
outstanding Shares. If any delivery owed to Wachovia hereunder is not made, in
whole or in part, as a result of this provision, Counterparty’s obligation to
make such delivery shall not be extinguished and Counterparty shall make such
delivery as promptly as practicable after, but in no event later than one
Business Day after, Wachovia gives notice to Counterparty that such delivery
would not result in Wachovia directly or indirectly so beneficially owning in
excess of 8% of the outstanding Shares. For the avoidance of doubt, nothing in
this Confirmation including without limitation in this Section 9(r) is intended
to create any obligation on the part of Counterparty to deliver any Shares to
Wachovia.

17



--------------------------------------------------------------------------------



 



(s)   Governing Law. New York law   (t)   Waiver of Jury Trial. Each party
waives, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury in respect of any suit, action or proceeding relating to this
Transaction. Each party (i) certifies that no representative, agent or attorney
of either party has represented, expressly or otherwise, that such other party
would not, in the event of such a suit, action or proceeding, seek to enforce
the foregoing waiver and (ii) acknowledges that it and the other party have been
induced to enter into this Transaction, as applicable, by, among other things,
the mutual waivers and certifications provided herein.   (u)   Registration.
Counterparty hereby agrees that if, in the good faith reasonable judgment of
Wachovia, based upon the advice of counsel and taking into account any internal
policies of Wachovia relating to compliance with the securities laws, the Shares
(“Hedge Shares”) acquired by Wachovia for the purpose of hedging its obligations
pursuant to this Transaction cannot be sold in the public market by Wachovia
without registration under the Securities Act as a result of the provisions of
the Securities Act, the rules and regulations promulgated there under or any
interpretation of such rates or regulations by the Securities and Exchange
Commission, Counterparty shall, at its election, either (i) in order to allow
Wachovia to sell the Hedge Shares in a registered offering, make available to
Wachovia an effective registration statement under the Securities Act and enter
into an agreement, in form and substance satisfactory to Wachovia, substantially
in the form of an underwriting agreement for a registered secondary offering;
provided, however, that if Wachovia, in its sole reasonable discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this Section
9(u) shall apply at the election of Counterparty, (ii) in order to allow
Wachovia to sell the Hedge Shares in a private placement, enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities, in form and
substance satisfactory to Wachovia (in which case, the Calculation Agent shall
make an adjustment to the Strike Price and/or Cap Price in order to compensate
Wachovia for the discount, if any, from the public market price of the Shares
incurred on the sale of Hedge Shares in a private placement), or (iii) purchase
the Hedge Shares from Wachovia at the Relevant Price on such Trading Days, and
in the amounts, requested by Wachovia.   (v)   Indemnification. Counterparty and
Parent jointly and severally agree to indemnify and hold harmless Wachovia and
its affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to Wachovia’s hedging
or trading activities and any losses in connection therewith with respect to
this Transaction), claims, damages, judgments, liabilities and expenses
(including reasonable attorney’s fees), joint or several, which an Indemnified
Person may become subject to, in connection with any hedging activities
undertaken by Wachovia or its affiliates with respect to this Transaction (any
such hedging activities for purposes of this Section 9(v), the “Wachovia
Hedging”) and arising out of any information or representation or warranty that
is provided or required to be provided in any Repurchase Notice or Exchange Rate
Adjustment Notice, and which information or representation or warranty is
inaccurate or alleged by a third party to be inaccurate or does not include the
information required by Section 9(c) or 9(d), and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person in connection with Wachovia Hedging, such Indemnified
Person shall promptly notify Parent in writing, and Counterparty and/or Parent,
upon request of the Indemnified Person, shall retain counsel reasonably
satisfactory to the Indemnified Person to represent the Indemnified Person and
any others Counterparty and/or Parent may designate in such proceeding and shall
pay the fees and expenses of such counsel related to such proceeding.

18



--------------------------------------------------------------------------------



 



    Counterparty and Parent shall not be liable for any settlement of any
proceeding contemplated by this Section 9(v) that is effected without its
written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, Counterparty and Parent jointly and severally agree
to indemnify any Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Counterparty and Parent shall not,
without the prior written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding contemplated by this Section
9(v) that is in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person. If the
indemnification provided for in this Section 9(v) is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Counterparty and Parent hereunder, in lieu
of indemnifying such Indemnified Person there under, shall contribute to the
amount paid or payable by such Indemnified Person as a result of such losses,
claims, damages or liabilities. The remedies provided for in this Section 9(v)
are not exclusive and shall not limit any rights or remedies which may otherwise
be available to any Indemnified Party at law or in equity. The indemnity and
contribution agreements contained in this Section 9(v) shall remain operative
and in full force and effect regardless of the termination of this Transaction.

19



--------------------------------------------------------------------------------



 



Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us. by
facsimile at 212-214-5913 (Attention: Equity Division Documentation Unit by
telephone 212. 214.6100)
Very truly yours,

                      WACHOVIA CAPITAL MARKETS, LLC,   WACHOVIA BANK, NATIONAL
ASSOCIATION
 
                    acting solely in its capacity as   By: Wachovia Capital
Markets, LLC, acting solely in its Agent of Wachovia Bank, National Association
  capacity as Agent
 
                   
By:
  /s/ Cathleen Burke            By:   /s/ Cathleen Burke    
 
                   
Name:
  Cathleen Burke            Name:   Cathleen Burke    
Title:
  Managing Director            Title:   Managing Director    
 
                    Accepted and confirmed as of the Trade Date:            
 
                    FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP  
 
                   
By:
  /s/ Barry H. Bass                 Authorized Signatory                
Name:
  Barry H. Bass                
 
                    FIRST POTOMAC REALTY TRUST            
 
                   
By:
  /s/ Barry H. Bass                 Authorized Signatory                
Name:
  Barry H. Bass                

